Citation Nr: 1519921	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-22 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an evaluation higher than 70 percent for posttraumatic stress disorder.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972. 
 
This case comes before the Board of Veterans Appeals (Board) on appeal from December 2007 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  During the pendency of the appeal the evaluation for PTSD was increased to 70 percent.  The issue of entitlement to a higher evaluation remains for disposition.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In August 2014, in response to a May 2014 case status inquiry from a United States Senator, the RO informed the Senator that based on available records, the Veteran had elected to participate in a video conference hearing before the Board.  To date, that hearing has never been scheduled.  Hence, to afford due process and ensure that the appellant is afforded an opportunity for a hearing, this case is remanded for further development.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The RO must notify the Veteran of the date, time and location of this hearing, and place a copy of the hearing notice letter in the claims file or VBMS file.  If the Veteran no longer desires to appear at a hearing he should advise VA in writing.  If the Veteran fails to report for a scheduled hearing that fact must be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

